Citation Nr: 0018448	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for bilateral varicose veins, prior to January 12, 
1998.  

2.  Entitlement to an increased evaluation for varicose 
veins, left leg, currently evaluated as 40 percent disabling, 
from January 12, 1998.

3.  Entitlement to an increased evaluation for varicose 
veins, right leg, currently evaluated as 40 percent 
disabling, from January 12, 1998.  

4.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to June 
1963. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
30 percent disabling was denied for bilateral varicose veins 
and an evaluation in excess of 10 percent disabling was 
denied for bilateral pes planus.  By that same rating action, 
entitlement to individual unemployability was denied.  In 
February 2000, a separate evaluation of 40 percent disabling 
was granted for varicose veins in the right leg and the left 
leg, respectively, effective January 12, 1998.   

The instant claims were previously remanded by the Board in 
July 1999, for the purpose of further evidentiary 
development.  The Board finds that with regard to the claims 
for increased evaluations for varicose veins, the specified 
development has been completed to the extent possible.  

The Board has also determined that further development is 
needed with regard to the claim for an increased evaluation 
for pes planus, and that issue is the subject of a Remand 
which immediately follows the decision herein.  While the 
claim for an increased evaluation for pes planus is in remand 
status, the claim for a total rating based on individual 
unemployability will be deferred.  (See Harris v. Derwinski, 
1 Vet.App. 180 (1991). where the United States Court of 
Appeals for Veterans Claims stated that it would not review 
appeals in a "piecemeal" fashion").  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).






FINDING OF FACT

The veteran's bilateral varicose veins have been 
characterized by examiners as moderate and moderately severe, 
and are manifested by varicosities of the greater or lesser 
saphenous veins, measuring 1.25 cm to 1.5 cm, with objective 
findings of edema and no evidence of skin changes or 
ulcerations apart from dilated capillaries around the ankles.  
Subjective complaints include muscle cramping and swelling 
with activity.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent disabling have not been met for varicose veins, prior 
to January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  

2.  The schedular criteria for evaluations in excess of 40 
percent disabling for varicose veins in the right leg and the 
left leg have not been met for the period from January 12, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's increased 
evaluation claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claims are plausible.  Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The Board notes the contention 
of the veteran's representative, to the effect that a 
cardiovascular examination should have been conducted by a 
specialist with regard to the claim for an increased 
evaluation for varicose veins.  Having reviewed the record, 
however, the Board is satisfied that the available VA 
examinations contain information which is adequate for rating 
this disability.  There is nothing to reflect an inadequate 
examination or that the examiner was not competent.  As such, 
it is found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).  When all the evidence is 
assembled, the determination must then be made as to whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Varicose Veins, right leg and left leg

The veteran contends that a higher evaluation is warranted 
for his service-connected varicose veins.  In his substantive 
appeal, he indicated his belief that a rating of 50 to 60 
percent should have been awarded.  As noted, in February 2000 
an increased rating of 40 percent disabling for both the 
right leg and the left leg as separate entities.  The Board 
has continued this appeal, however, as the rating schedule 
allows for higher ratings and the effective date of the 
increase is January 12, 1998, or at a time after the 
initiation of this appeal.  Therefore, the issues on appeal 
include entitlement to a rating in excess of 30 percent 
disabling for varicose veins prior to January 12, 1998.  

In November 1963, service connection was granted for 
bilateral varicose veins, with the assignment of a 10 percent 
rating under Diagnostic Code 7120.   

The Board notes that during the pendency of this appeal, the 
schedular criteria for evaluation of disabilities of the 
cardiovascular system were changed, effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so. Marcoux v. Brown, 9 Vet.App. 289 (1996); 
Karnas v. Derwinski, 1 Vet.App. 308 (1991); see also 
VAOGCPREC 3-2000 (April 2000).  

Under the previously effective criteria found in Diagnostic 
Code 7120, a 30 percent rating is warranted for moderately 
severe bilateral varicose veins, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from 1 to 2 cm. in diameter, with 
symptoms of pain or cramping on exertion; no involvement of 
the deep circulation.  A 50 percent rating is warranted for 
severe bilateral varicose veins, involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 cm in diameter, with marked 
distortion and sacculation, with edema and episodes of 
ulceration; no involvement of the deep circulation.  

Under the current criteria found in Diagnostic Code 7120, 
where there is involvement of more than one extremity, each 
extremity is to be evaluated separately and combined under 
38 C.F.R. § 4.25, using the bilateral factor if applicable.  
A 20 percent rating is warranted for persistent edema, 
incompletely relived by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive board-like edema with constant pain at 
rest.  

The Board has conducted a review of the pertinent evidence 
from the appeal period.  
The record includes a September 1994 statement from Dr. 
Jeffrey R. Schneider, who indicated that the veteran was 
under his care for a condition resulting from frozen legs and 
feet, including infected, fissured, and ichthyotic skin noted 
at the right and left planar aspects with ascending 
involvement in the feet and legs.  

On VA examination in February 1995, the veteran's subjective 
complaints included that if he stands for a prolonged period 
of time or walks for prolonged distances, his legs continue 
to swell and get very sore.  Objective findings included 
varicosities of the greater or lesser saphenous veins 
bilaterally measuring 1.25 cm to 1.5 cm in diameter.  The 
skin was dry and scaly; skin temperature was normal; and he 
had paresthesia in both lower legs.  The report shows a 
diagnosis of moderate varicosities of the greater and lesser 
saphenous system requiring compression hose bilaterally.  A 
February 1995 venous thrombus ultrasound report shows that 
there was no evidence of venous thrombus in either lower 
extremity in the common femoral, superficial femoral, or 
popliteal veins.  These vessels exhibited normal augmentation 
and compression bilaterally.  

A March 1995 lower extremity arterial disease report 
indicates that resting symptoms included occasional cramping 
in the calves and feet and cramping on walking 1/2 mile, right 
greater than left.  A comment of "no significant occlusive 
disease" is shown.  

The record includes the April 1995 report of an evaluation by 
James E. Crowder, Ph.D., which was conducted for Social 
Security disability purposes.  The report indicates that the 
veteran complained of difficulty walking and standing because 
of flat feet and varicose veins in both legs.  

A disability examination report, dated October 1996, shows 
that peripheral examination was unremarkable, with no 
atrophic skin changes nor rashes.  

On VA examination in May 1997, the veteran reported that he 
falls frequently because of his right leg and foot 
dysfunction.  No findings were noted with regard to varicose 
veins.  

On VA examination in September 1999, the veteran reported 
that the varicose veins in his legs get large and painful 
when he stands up and walks.  He also complained of muscle 
cramps in his legs and that his feet feel numb most of the 
time, with tingling and burning.  The veteran indicated that 
his feet and legs swell which is relieved by compression 
stockings and elevation.  He stated that his symptoms are 
relieved somewhat by rest and are worse with activity.  

Objective findings included prominent tortuous saphenous 
varices from above the knee to the ankles bilaterally.  He 
had numerous dilated capillaries, especially around the 
ankles, and there were no other skin changes or ulcerations.  
He had coolness, paleness, and sweating in the forefeet and 
toes bilaterally with impaired capillary reflexes and 
impaired dorsalis pedis pulsation.  He had one plus dependent 
edema.  Diagnoses included saphenous varicosities, moderately 
severe, and history of cold damage to the feet.  

On VA foot examination in 1999, findings included that skin 
was atrophic.  
Having reviewed the record, the Board has determined that the 
new criteria pertaining to evaluation of varicose veins are 
more favorable to the veteran, in that separate evaluations 
are provided for each leg in combination, thereby allowing 
for a higher rating for the varicose veins disability.  As 
such, the Board is required to apply the amended version of 
Diagnostic Code 7120 from and after the effective date of the 
amendment, and the pre-amendment version must be applied for 
any period preceding the effective date of the amendment.  
This determination must be made based on all of the evidence 
of record.  See VAOGCPREC 3-2000 (April 2000).  

The Board notes that the findings of infected, fissured, and 
ichthyotic feet as noted in the September 1994 statement of 
Dr. Jeffrey R. Schneider were attributed to a condition 
resulting from frozen legs and feet.  There is no competent 
medical evidence of record attributing Dr. Schneider's 
findings to the service-connected varicose vein disability.  
Likewise, findings of atrophic skin changes on VA foot 
examination in 1999 have not been attributed to the service-
connected varicose vein disability.  According to 38 C.F.R. § 
4.14 (1999), the use of manifestations not resulting from 
service-connected injury in establishing the service-
connected evaluation is to be avoided, and thus, the Board 
has not considered the symptomatology noted by Dr. Schneider 
with regard to the following decisions regarding the rating 
for varicose veins.  

Evaluation in excess of 30 percent prior to January 12, 1998

Having reviewed the evidence of record, the Board finds that 
the preponderance evidence is against the assignment of an 
evaluation in excess of 30 percent disabling for the 
veteran's varicose veins under the previously effective 
rating criteria for the period in question.  Specifically, 
the evidence does not indicate evidence of superficial 
varicose veins ranging over 2 cm in diameter, with marked 
distortion, sacculation, and episodes of ulceration.  

On VA examination in 1995, varicosities of the greater or 
lesser saphenous veins measured 1.25 cm to 1.5 cm bilaterally 
and a diagnosis of moderate varciosities of the greater and 
lesser saphenous system is shown.  On VA examination in 
September 1999, objective findings included prominent 
tortuous saphenous varices from above the knee to the ankle 
bilaterally.  Other than numerous dilated capillaries, 
especially around the ankles, there were no other skin 
changes or ulcerations.  There was edema, with impaired 
capillary reflexes and impaired pulsation, and the examiner 
characterized the varicosities as moderately severe.  

Thus, the evidence is not indicative of veins ranging over 2 
cm in diameter, and VA examiners provided no objective 
findings of marked distortion, sacculation, or episodes of 
ulceration.  Furthermore, the VA examiners have characterized 
the severity of the veteran's varicose veins as "moderate" 
and "moderately severe;" veins are shown to range from 1.25 
to 1.5 cm; and the veteran's subjective complaints include 
cramping on exertion.  These findings are consistent with the 
criteria contemplated for a 30 percent rating under the 
previously effective rating criteria.  In light of these 
objective findings, the Board finds that the evidence is not 
indicative of a severe varicose vein disability which would 
warrant the assignment of a rating in excess of 30 percent 
disabling.  Although edema is shown on the VA examination in 
1999, in the Board's view the overall disability picture is 
more consistent with the criteria provided for a 30 percent 
rating, based on the objective evidence which is suggestive 
of a moderately severe varicose vein disability as 
contemplated by the schedular criteria.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 30 percent disabling for varicose 
veins for the period prior to January 12, 1998.  As the 
preponderance of the evidence is unfavorable, there is no 
doubt to be resolved.  


Evaluations greater than 40 percent disabling for the right 
leg and for the left leg, from January 12, 1998 

Having reviewed the record, the Board also finds that the 
evidence does not support the assignment of an evaluation in 
excess of 40 percent disabling for varicose veins in either 
the right leg or the left leg under the current rating 
criteria.  Specifically, the evidence does not indicate 
evidence of subcutaneous induration, stasis pigmentation or 
eczema, or persistent ulceration in either lower extremity 
which is required for a 60 percent rating under the current 
version of Diagnostic Code 7120.  On VA examination in 1995, 
the veteran complained of swelling and soreness in the legs.  
The skin was dry and scaly, skin temperature was normal, and 
he had paresthesia in both lower legs.  On VA examination in 
1999, he complained of numbness, tingling, swelling, and 
burning in his feet and legs.  Objective findings included 
numerous dilated capillaries, with no other skin changes or 
ulceration.  

Thus, there is no evidence that the veteran's varicose vein 
disability is manifested by stasis pigmentation, subcutaneous 
induration, eczema, or persistent ulceration in either leg, 
which is required for a higher, or 60 percent rating under 
Diagnostic Code 7120.  Although objective findings on 
examination in 1999 included edema, persistent edema is also 
one of the criteria for the 40 percent rating which is 
currently in effect for each leg.  In the Board's view, the 
criteria for an evaluation in excess of 40 percent disabling 
for varicose veins in each leg have not been substantially 
met, in light of the lack of evidence of persistent 
ulceration, stasis pigmentation, eczema, or subcutaneous 
induration.  

As such, the Board finds that evaluations in excess of 40 
percent disabling are not warranted for either the right leg 
or the left leg under the current criteria found in 
Diagnostic Code 7120.  As the preponderance of evidence is 
unfavorable, there is no doubt to be resolved and the 
veteran's claim is denied.  In denying this claim, the Board 
notes the veteran's contention to the effect that a 60 
percent rating is appropriate for his service-connected 
varicose veins.  As this disability is currently rating as 70 
percent disabling in combination, the current rating exceeds 
that sought by the veteran in conjunction with his appeal.  


ORDER

An evaluation in excess of 30 percent disabling is denied for 
varicose veins, prior to January 12, 1998.

Evaluations in excess of 40 percent disabling are denied for 
varicose veins in the left leg and the right leg, from 
January 12, 1998. 


REMAND

Having reviewed the record, the Board has determined that 
further evidentiary development is required prior to the 
adjudication of the claim for an evaluation in excess of 10 
percent disabling for pes planus.  VA has a duty to assist a 
veteran in the development of facts which are pertinent to a 
well-grounded claim.  See 38 U.S.C.A. § 5107 (West 1991); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  This includes the duty to 
obtain VA examinations which provide adequate information 
which the Board may utilize in rating service-connected 
disabilities.  

Having reviewed the record, the Board is of the opinion that 
a new VA examination is necessary in light of the conflicting 
evidence of record.  Specifically, findings on examination in 
1997 included that pes planus was notable and caused foot 
pain and discomfort.  On VA examination in September 1999, 
however, the examiner made a finding of "no flat feet."  In 
addition, the 1999 examiner provided a number of conflicting 
objective findings, to include that there was no loss of 
function due to pain, although motion was also noted to stop 
when pain begins.   It was also noted that there was 
objective evidence of painful motion, instability, weakness, 
and tenderness and that the veteran had a 5 percent 
additional functional impairment.  In light of these 
conflicting objective findings, the Board is of the opinion 
that a new VA examination is needed.  On remand, the veteran 
will be afforded a new examination in order to determine the 
current nature and severity of his service-connected 
bilateral pes planus and the degree of impairment associated 
therewith.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for an examination for the purpose of 
determining the degree of impairment 
associated with his service-connected 
bilateral pes planus.  All special tests 
and studies should be conducted as 
indicated, and objective findings should 
be noted in detail.  The examiner is 
asked to identify the symptomatology 
and/or functional loss which may be 
attributed to the service-connected 
bilateral pes planus.   All such 
symptomatology or functional loss should 
be distinguished from any symptomatology 
which is attributable to a nonservice-
connected disability or factors other 
than service-connected pes planus.  

If it is impossible to distinguish the 
symptomatology and/or functional loss due 
to any nonservice-connected condition, 
the examiner should so indicate.  The 
examiner should indicate whether or not 
the following are manifested and 
attributable to the service-connected 
pes planus:  objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities, marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement, severe spasm of the tendo 
achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

The examiner should be provided with a 
copy of this remand and the claims 
folder.  Complete rationales should be 
provided for any opinions given or 
conclusions reached.  

2.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the examination report does 
not contain all of the requested 
opinions, it should be returned for 
completion.  

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  Notification of this 
regulation is hereby given.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals

 

